Title: Thomas Jefferson to Joseph Milligan, 26 June 1815
From: Jefferson, Thomas
To: Milligan, Joseph


          Dear Sir Monticello  June 26. 15.
          I wrote to you from Bedford the 1st inst. to which I refer you if you have made a list of the books I forwarded for binding I would thank you for a copy, being at a loss sometimes to recollect whether a particular book was among them. indeed I shall be glad of the books themselves as soon as you can have them bound. I observe their there is a mail-tumbrel from Fredsbg weekly to Milton which brings such things. I wish also to know if you have got Tracy’s manuscript; how the library got on to Washington? whether it is unpacked, replaced on it’s shelves Etc. and whether you expect to print the Catalogue? Accept my best wishes & respects.
          Th: Jefferson
        